DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 6, 8 and 10 are amended. Claims 1-10 are presently examined.

Applicant’s arguments regarding the objection to claim 1 have been fully considered and are persuasive. The objection of 12/8/2020 is withdrawn.

 Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. The abstract of the disclosure is objected to because it is shorter than 50 words in length. Correction is required. See MPEP § 608.01(b).
Claim Interpretation
Regarding claim 1, the limitations “for use as an ignition access or gas access” (lines 3-4), “for use as an ignition access or gas outlet” (line 7), and “for use as a gas outlet or water outlet” (line 9) are considered to be limitations regarding the intended use of the claimed water pipe apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the claimed openings could be used for the claimed purposes, any device meeting the structural limitations of the claim will also be considered to meet the functional limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear whether the limitation “an ignition access” (line 13) refers to the ignition access of line 3 or line 7 or to a new ignition access, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the ignition access of claim 3. Claims 2-10 are indefinite by dependence.

Regarding claim 4, it is unclear what devices fall within the metes and bounds of the limitation “other standard sized hookah type water devices for smoking” (lines 2-3), rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the apparatus to be usable with other hookahs. Claims 5 and 9-10 are indefinite by dependence.

Regarding claim 9, there is insufficient antecedent basis for the limitation “the filter” (line 1) in the claim, rendering the claim indefinite. For the purposes of this Office action, the claim will be interpreted as if it depended on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being obvious over Haddad (US 2019/0142061) in view of McLaughlin (US 2008/0314401).

Regarding claim 1, Haddad discloses an aspiration member for a hookah [0002] having an aspiration tube with a longitudinal accordion portion so that its length can be reduced when it is stored [0006]. The accordion portion is connected to a connector having a first connecting end (figure 3, reference numeral 21), which is considered to meet the claim limitation of a lower cap, and to an aspiration end piece (figure 8, reference numeral 4), which is considered to meet the claim limitation of an upper cap. Smoke flows through the aspiration member [0059], indicating that the caps must have openings to allow the flow. The connector has a filter located within it [0012]. Haddad does not explicitly disclose an opening along the length of the body.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aspiration tube of Haddad with the vent holes downstream of a filter of McLaughlin. One would have been motivated to do so since Haddad discloses a hookah having a filter and McLaughlin teaches that providing vent holes downstream of a filter reduces tar delivery and improves flavor.

Regarding claim 2, Haddad discloses that aspiration end piece is suitable for being inserted into a user’s mouth [0075], which is considered to meet the claim limitation of a mouthpiece.

Regarding claim 3, Haddad discloses that the aspiration end piece is suitable for being inserted into a user’s mouth [0075], which is considered to meet the claim limitation of a mouthpiece. The aspiration end piece and aspiration portion are removably connected by screwing [0061].

Regarding claims 4 and 5, Haddad discloses that the aspiration tube is connected to a connector that connects the aspiration tube to a hookah main body [0062]. The connector has a removably mounted filter within it ([0012]-[0013]) in an inner cavity [0063], which is considered to be an extension of the interior cavity.

Regarding claim 7, Haddad discloses that the aspiration tube is connected to a connector that connects the aspiration tube to a hookah main body [0062].

Regarding claim 8, applicant’s specification discloses that the invention produces a device that maintains the claimed pressure differential (page 13, lines 13-24, page 14, lines 1-3). Since the cited references teach all the presently claimed structural features, the claimed properties are therefore considered inherent.

Regarding claim 9, Haddad discloses that the filter captures toxic elements in the tobacco smoke [0063].

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Haddad (US 2019/0142061) in view of McLaughlin (US 2008/0314401) as applied to claim 1 above, and further in view of Rial (US 2018/0317546).

Regarding claim 6, modified Haddad teaches all the claim limitations as set forth above. Modified Haddad does not explicitly teach an ice holding device.
Rial teaches a water pipe [0002] having a two part cap with a cap base having an interior wall that supports ice [0068]. Rial additionally teaches that ice cools the gas prior to inhalation [0034].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aspiration tube of modified Haddad with the interior wall of Rial. One would have been motivated to do so since Rial teaches an interior wall for retaining ice that mounted in a part connected to a cap portion that forms a mouthpiece.

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Haddad (US 2019/0142061) in view of McLaughlin (US 2008/0314401) as applied to claim 1 above, and further in view of Touey (US 2,881,770).

Regarding claim 10, modified Haddad teaches all the claim limitations as set forth above. Haddad additionally discloses that the filter is a carbon filter that captures harmful substances from tobacco [0012]. Modified Haddad does not explicitly teach the filter comprising activated carbon.
Touey teaches a tobacco smoke filtering material (column 1, lines 15-24) that uses activated carbon (column 2, lines 1-5) to remove nicotine, tars, and other deleterious components of cigarette smoke without causing the smoke to become dry or distasteful (column 2, lines 6-19).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carbon of modified Haddad with the activated carbon of Touey. One would have been motivated to do so since Touey teaches a cigarette filter that uses activated carbon to remove nicotine, tars, and other deleterious components of cigarette smoke without causing the smoke to become dry or distasteful. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Response to Arguments
Regarding the objection to the abstract, applicant’s arguments have been fully considered but they are not persuasive. The Office action objects to the abstract since it is shorter than 50 words in length.

Regarding the rejections under 35 USC 112(b), applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to overcome the rejections of the prior Office action, however, some rejections under 35 USC 112(b) have been maintained as set forth above.

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach an accordion mouthpiece as opposed to an accordion main body. However, the instant claims do not set forth with sufficient detail the structure required by a main body. In a broad sense, the claims only require that there be some sort of body or physical structure having caps on either end and connected by some open portion defined by a hollow structure. This does not exclude a mouthpiece with an accordion section having caps on either end, which is the interpretation relied upon in the instant Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747